
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10(t)


The Dow Chemical Company
Group Life Insurance Program's
Retiree Life Insurance Plans
for Salaried Retirees and Retirees of Certain Hourly Groups
Summary Plan Description for:


Retiree Company-Paid Life Insurance Plan
Retiree Optional Life Insurance Plan
Retiree Dependent Life Insurance Plan

This Summary Plan Description (SPD) is updated from time to time on the Dow
Intranet:

See also the DowFriends edition that contains Choices enrollment brochures,
which are published annually, for summaries of the most recent modifications to
this SPD. Copies of updated SPDs can be found at the Dow Intranet address above,
or by requesting a copy from the Retiree Service Center, Employee Development
Center, Midland, MI 48674, telephone 800-344-0661 or 989-636-0977. Summaries of
modifications may also be published from time to time in DowFriends or by
separate letter.

Amended and Restated January 26, 2004
For the Plan Year Beginning January 1, 2004

Overview

Three life insurance benefit plans are available to eligible Retirees and their
families: Retiree Company-Paid Life Insurance Plan, Retiree Optional Life
Insurance Plan and Retiree Dependent Life Insurance Plan (hereafter collectively
referred to as the "Plans" or individually as "Plan"). This is the Summary Plan
Description (SPD) for these plans.

        The Retiree Company-Paid Life Insurance Plan is sponsored and
administered by The Dow Chemical Company. It is part of The Dow Chemical Company
Group Life Insurance Program. It provides group term life insurance underwritten
by Metropolitan Life Insurance Company ("MetLife"). The premium is paid by the
Participating Employer. The Company-Paid Life Insurance Plan provides 1x
coverage to eligible Retirees.

        The Retiree Optional Life Insurance Plan is sponsored and administered
by The Dow Chemical Company. Premiums are paid by the Retiree. It is part of The
Dow Chemical Company Employee-Paid and Dependent Life Insurance Program. It
provides group term life insurance underwritten by MetLife. It is comprised of
two components:

•Pre-65 Optional Coverage provides either 1/2x or 1x coverage to eligible
Retirees.

•1x Split Dollar Equivalent Coverage provides an additional 1x coverage for
eligible Retired Split Dollar Participants.

        Retiree Dependent Life Insurance Plan is sponsored and administered by
The Dow Chemical Company. It is part of The Dow Chemical Company Employee-Paid
and Dependent Life Insurance Program. It provides group term life insurance
underwritten by MetLife. The premium is paid by the Retiree. Coverage may be
provided for eligible Dependents.

        Please review the information in this SPD carefully to become familiar
with your benefit plans, guidelines, rights and responsibilities. Words that are
capitalized are either defined in this SPD or in the Plan Documents for The Dow
Chemical Company Group Insurance Program (for the Retiree Company-Paid Life
Insurance Plan) and The Dow Chemical Company Employee Paid and Dependent Life
Insurance Program (for the Retiree Optional Life Insurance Plan and the Retiree
Dependent Life Insurance Plan). The Plan Documents include the applicable
insurance policies and insurance certificates. The Plan Documents are available
upon request. Contact the Plan Administrator listed in the ERISA Information
section.

        References to "Dow" and "Participating Employers" are used
interchangeably, and both refer collectively to The Dow Chemical Company and the
subsidiaries and affiliates of The Dow Chemical Company that are authorized to
participate in the Plans. The "Company" means The Dow Chemical Company.

139

--------------------------------------------------------------------------------

RETIREE COMPANY-PAID LIFE INSURANCE PLAN

Eligibility

You are eligible if you are a Retiree who, on the day preceding your Retirement,
was covered under The Dow Chemical Company Group Life Insurance Program's
Company-Paid Life Insurance Plan that was available to active Salaried Employees
and Certain Bargained for Employees; provided that with respect to Retired
Bargained-For Employees, the applicable bargaining agreement provides that you
are eligible for coverage under this Plan.

        If you are a former Salaried Employee receiving a Disability Retirement
Benefit from the Dow Employees' Pension Plan ("DEPP"), as defined under DEPP,
and you were covered under The Dow Chemical Company Employee Paid Life Insurance
Plan on the day preceding your Retirement, you are also eligible for coverage.

        If you are a former Texas Operations Hourly Employee receiving a
Disability Retirement Benefit from the Dow Employees' Pension Plan ("DEPP"), as
defined under DEPP, and you were covered under the Texas Operations Hourly
Contributory Optional Life Insurance Plan coverage on the day preceding your
Retirement, you are also eligible for coverage.

        You are also eligible if you are a "Retired Split Dollar Participant".
For the definition of "Retired Split Dollar Participant", see section of this
SPD entitled "Special Rules for Retired Split Dollar Participants".

        If you are covered under The Dow Chemical Company Group Life Insurance
Program's Union Carbide Subsidiary Basic Life Insurance Plan, you are not
eligible for coverage under the Plan.

        If you do not meet the above eligibility criteria, check the Plan
Document for additional eligible retiree populations.

        The Plan Administrator determines eligibility. The Plan Administrator is
a fiduciary to the Plan and has the full discretion to interpret the provisions
of the Plan and to make findings of fact. Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.

        If you want to file a Claim for a Determination of Eligibility because
you are not sure whether you are eligible to participate in the Plan or have
been told that you are not, see the Claims Procedures Appendix of this SPD.

Enrollment

(This Enrollment section does not apply to Retired Split Dollar Participants.
See section of this SPD entitled: Special Rules for Retired Split Dollar
Participants.)

        Upon Retirement, you may complete an enrollment card, with coverage
effective immediately. If you want to be covered under Plan Option I at age 65,
you must complete an enrollment form and return it to the Dow Benefits Center
within 31 days of your Retirement. Failure to return the form within 31 days of
your Retirement will result in automatic enrollment in pre-age 65 coverage and
Plan Option II at age 65.

        Note:    At a later date, you may decrease your coverage option by
switching from Plan Option I to Plan Option II; however, you will not be
permitted to upgrade your coverage by switching from Plan Option II to Plan
Option I, even with proof of insurability.

Coverage Levels

(This Coverage Levels section does not apply to Retired Split Dollar
Participants. See section of this SPD entitled: Special Rules for Retired Split
Dollar Participants.)

Prior to Age 65

Until you reach age 65, you will be provided with coverage equal to one times
(1x) your base annual salary at time of Retirement, rounded up to the next
$1000, plus $5000.

Age 65 or older

There are two plan options available to Retirees age 65 and older. Plan Option I
requires a monthly Retiree contribution while Plan Option II is provided at no
cost to you.

        Plan Option I:    Beginning on the first of the month following your
65th birthday, your life insurance will equal 1x your base annual salary,
rounded up to the next $1,000. At age 66, your coverage amount is reduced
20 percent (of the original amount) each year until age 68. At age 68 and
beyond, your coverage amount is equal to one-half your base annual salary at
time of Retirement, with minimum coverage of $10,000. The following chart
summarizes the insurance coverage for Retirees electing Plan Option I:

140

--------------------------------------------------------------------------------

Age


--------------------------------------------------------------------------------

  Coverage Amount


--------------------------------------------------------------------------------

65   1x base salary at time of Retirement ($10,000 minimum)
66
 
80% of benefit at Retirement ($10,000 minimum)
67
 
60% of benefit at Retirement ($10,000 minimum)
68+
 
50% of benefit at Retirement ($10,000 minimum)

        Plan Option II:    Beginning on the first of the month following your
65th birthday, your life insurance will equal 1x your base annual salary,
rounded up to the next $1,000. At age 66, your coverage amount is reduced
20 percent each year until you reach age 70. At age 70 and beyond, Dow will
provide coverage of $5,000. The following chart summarizes the insurance
coverage for Retirees electing Plan Option II.

Age


--------------------------------------------------------------------------------

  Coverage Amount


--------------------------------------------------------------------------------

65   1x base salary at time of Retirement ($5,000 minimum)
66
 
80% of benefit at Retirement ($5,000 minimum)
67
 
60% of benefit at Retirement ($5,000 minimum)
68
 
40% of benefit at Retirement ($5,000 minimum)
69
 
20% of benefit at Retirement ($5,000 minimum)
70+
 
$5,000

Special Rules for Retired Split Dollar Participants

Eligibility

        A "Retired Split Dollar Participant" is a person who meets one of the
following:

i.A person who: (a) was a Retiree on or before September 30, 2003, and (b) was
enrolled in The Dow Chemical Company Executive Split Dollar Life Insurance Plan
on or before September 30, 2003, and (c) signed a waiver of all his or her
rights under The Dow Chemical Company Executive Split Dollar Life Insurance
Agreement between him or her and The Dow Chemical Company; or

ii.A person who: (a) was a Retiree on or before October 31, 2002, and (b) was
enrolled in the Union Carbide Corporation Executive Life Insurance Plan on
October 31, 2002, and (c) for whom the Agreement and Collateral Assignment
between him or her and Union Carbide Corporation was terminated on or about
October 31, 2002; or

iii.A person who: (a) was a Retiree on or before October 31, 2003, and (b) was
enrolled in the Union Carbide Corporation Executive Life Insurance Plan on
October 31, 2003, and (c) for whom the Agreement and Collateral Assignment
between him or her and Union Carbide Corporation was terminated on or about
October 31, 2003, and (d) whose coverage level under the Union Carbide Executive
Life Insurance Plan just prior to termination of the Agreement and Collateral
Assignment was two times his or her annual salary, for which he or she had to
pay a premium.

iv.A person who: (a) was an active Employee on September 30, 2002, and (b) was
enrolled in The Dow Chemical Company Executive Split Dollar Life Insurance Plan
on September 30, 2002, and (c) signed a waiver of all his or her rights under
The Dow Chemical Company Executive Split Dollar Life Insurance Agreement between
him or her and The Dow Chemical Company, and (d) on the day preceding his or her

141

--------------------------------------------------------------------------------

Retirement, was covered under the Company Paid Life Insurance Plan component of
The Dow Chemical Company Group Life Insurance Program that is available to
active Employees, and (e) is now a Retiree; or

v.A person who: (a) was an active Employee on or before October 31, 2002, and
(b) was enrolled in the Union Carbide Corporation Executive Life Insurance Plan
on October 31, 2002, and (c) for whom the Agreement and Collateral Assignment
between him or her and Union Carbide Corporation was terminated on or about
October 31, 2002, and (d) on the day preceding his or her Retirement, was
covered under the Company Paid Life Insurance Plan component of The Dow Chemical
Company Group Life Insurance Program that is available to active Employees, and
(e) is now a Retiree; or

vi.A person who: (a) was an active Employee on October 31, 2003, and (b) was
enrolled in the Union Carbide Corporation Executive Life Insurance Plan on
October 31, 2003, and (c) for whom the Agreement and Collateral Assignment
between him or her and Union Carbide Corporation was terminated on or about
October 31, 2003, and (d) whose coverage level under the Union Carbide Executive
Life Insurance Plan just prior to termination of the Agreement and Collateral
Assignment was two times his or her annual salary, for which he or she had to
pay a premium, and (e) on the day preceding his or her Retirement, was covered
under the Company Paid Life Insurance Plan component of The Dow Chemical Company
Group Life Insurance Program that is available to active Employees, and (f) is
now a Retiree; or

vii.A person who: (a) is V5 or above, and (b) is now a Retiree, and (c) for whom
the Director of Global Benefits of The Dow Chemical Company has, on a date after
January 1, 2004, approved to receive the same Retiree Company Paid Life
Insurance Plan benefits as those persons described in (i) through (vi) above.

Enrollment

Retired Split Dollar Participants who were active Employees at the time their
split dollar agreement was terminated, are required to submit an enrollment form
at the time they Retire. Failure to return the form within 31 days of Retirement
will result in automatic enrollment at the same coverage level you had as an
active Employee under Company-Paid Life Insurance (1x coverage).

Coverage Levels

A Retired Split Dollar Participant has the same coverage level that he or she
had as an active employee under the Company-Paid Life Insurance Plan (1x
coverage), which will continue until death. However, if you elect to waive this
special 1x coverage, you will not be allowed to re-enroll in the future.

Cost

The same coverage you had prior to Retirement (1x coverage) continues for your
lifetime at no cost to you

Special Rules for Disability Retirees

Pre-65 coverage.    If you are a former Employee receiving a Disability
Retirement Benefit from DEPP, as defined under DEPP (and you are not a Texas
Operations Hourly Employee who began receiving Disability Retirement payments
from DEPP prior to January 1, 2003), and you were covered under Employee Paid
Life Insurance coverage on the day preceding your Retirement, you will be
provided coverage until age 65 equal to 1/2 × or 1x your base annual hourly rate
at Retirement, rounded up to the next $1000, if you were previously enrolled for
at least that amount of coverage as an employee. This coverage is provided at no
cost to you. Coverage is contingent on you continuing to meet the requirements
to receive disability retirement benefits from DEPP. If you Retire on or after
February 7, 2003 from Union Carbide, and receive disability retirement payments
from UCEPP, you will be eligible for this coverage at no cost to you.

Age 65 and older.    If you are a former Employee receiving a Disability
Retirement Benefit from DEPP, as defined under DEPP (and you are not a Texas
Operations Hourly Employee who began receiving Disability Retirement from DEPP
prior to January 1, 2003), you are covered under Plan Option 1 at no cost to
you. Coverage is contingent on you continuing to meet the requirements to
receive disability retirement benefits from DEPP. If you Retire on or after
February 7, 2003 from Union Carbide, and receive disability retirement payments
from UCEPP, you will be eligible for this coverage at no cost to you.

        If you are a former Texas Operations Hourly Employee who began receiving
a Disability Retirement Benefit prior to January 1, 2003 from the DEPP, as
defined under DEPP, you will be provided the following coverage, provided you
were enrolled in an amount equal to or greater than $30,000 under the Texas
Operations Hourly Contributory Optional Life Insurance Plan on the day preceding
your Retirement. This coverage is provided at no cost to you.

142

--------------------------------------------------------------------------------

Age


--------------------------------------------------------------------------------

  Coverage Amount


--------------------------------------------------------------------------------

Prior to age 65   $30,000
65
 
$25,000
66
 
$20,000
67
 
$15,000
68+
 
$10,000

Cost of Coverage

(This Cost of Coverage section does not apply to Retired Split Dollar
Participants. See section of this SPD entitled: Special Rules for Retired Split
Dollar Participants)

Prior to Age 65

Your Company-Paid Life Insurance coverage is provided at no cost to you.

Age 65 and Older

Plan Option I:    You share the cost of coverage with the Participating
Employer. Your cost is based on a rate per $1,000 of coverage and is subject to
change based on plan experience. Your premium payment is deducted, post-tax,
from your monthly pension check. Premiums may vary from year to year. Check the
Fall DowFriends issue for premium information. If you elect not to have your
premium deducted from your pension check, you must pay your premium within
31 days of your bill. If your payment is not postmarked within 31 days of your
bill, your coverage will be canceled. If you are receiving a Disability
Retirement Benefit from the Dow Employees' Pension Plan, as defined under the
Dow Employees' Pension Plan, your Participating Employer pays your premium for
this coverage.

Plan Option II:    Your coverage is provided at no cost to you.

Reporting Imputed Income

Except for Retired Split Dollar Participants, the Internal Revenue Code allows
the cost for the first $50,000 of Retiree Company Paid Life Insurance Plan
coverage to be excluded from taxable income. Any imputed income resulting from
your life insurance coverage will be reported to the IRS along with your annual
pension income information.

        The imputed income is determined based on a Uniform Premium Table
established by the federal government.

Naming Your Beneficiary

You designate your beneficiary when you Retire by completing the beneficiary
designation section of your enrollment card. If you wish to name more than one
beneficiary, you must also indicate the percentage of your benefit that each
beneficiary is to receive.

        If you do not name a beneficiary, your Retiree Company-Paid Life
Insurance benefit will be paid to the person you designated under the active
employee Company-Paid Life Insurance Plan. If there is no beneficiary designated
under that plan, the default beneficiary is your estate. Your failure to
designate a beneficiary may delay the payment of funds.

        If you wish to change your beneficiary designation, complete a new
beneficiary form, available from the Dow Benefits Center. A life event (such as
marriage/domestic partnership, divorce/termination of domestic partnership,
etc.) may signal a need to change your beneficiary. Beneficiary changes are not
effective until the date received by the Dow Benefits Center.

Benefit Payment

In the event of your death, your beneficiary should contact the Dow Benefits
Center and present a certified copy of your death certificate. See Claims
Procedures Appendix of this SPD. Several benefit payment options may be
available, including: lump-sum payment, money market fund, guaranteed interest
and others.

        The Dow Benefits Center staff will explain the options and assist your
beneficiary through the claims-filing process.

Accelerated Benefit Option (ABO)

Under the Accelerated Benefit Option, if you have been diagnosed as having a
terminal illness, you may receive a portion of your Retiree Company-Paid Life
Insurance and Retiree Optional Life Insurance benefits before death. Having
access to

143

--------------------------------------------------------------------------------

life proceeds at this important time could help ease financial and emotional
burdens. In order to use ABO, you must be covered for at least $10,000 from your
Retiree Company-Paid Life Insurance and/or Retiree Optional Life Insurance. You
may receive an accelerated benefit of up to 50 percent (minimum $5,000 and
maximum $250,000) of your Retiree Company-Paid Life Insurance and/or Retiree
Optional Life Insurance if, as a result of an injury or sickness you are
diagnosed as terminally ill, with six months or less to live, and from which
there is no reasonable prospect of recovery. A claim form can be obtained from
the Dow Benefits Center and must be completed and returned for evaluation and
approval by MetLife.

Funding

The Plan is funded by an insurance policy underwritten by Metropolitan Life
Insurance Company ("MetLife").

        Except for Plan Option I, the Participating Employers pay the entire
cost of the Retiree Company-Paid Life Insurance Plan. For Plan Option I, the
Retiree and the Participating Employer share the cost. The insurance carrier
underwriting the Plans may combine the experience for the policy with other
policies held by Dow. This means that the costs of these coverages may be
determined on a combined basis, and the costs accumulated from year to year.
Favorable experience under one ore more coverages in a particular year may
offset unfavorable experience on other coverages in the same year or offset
unfavorable experience of coverages in prior years. Policy dividends declared by
the insurer for the Retiree Company-Paid Life Insurance Plan attributable to
Dow's premiums are used to reduce Dow's cost for the coverage in the same and
prior years.

Your Rights

You have certain rights under the Plan and are entitled to certain information
by law. Be sure to review the Filing a Claim section, Appealing a Denial of
Claims section, Fraud Against the Plan section, Grievance Procedure section,
Your Legal Rights section, Welfare Benefits section, the Company's Right to
Amend, Modify and Terminate the Plans section, Disposition of Plan Assets if the
Plan is Terminated section, For More Information section, Important Note section
and ERISA Information section at the end of this SPD.

Converting to an Individual Policy

Whenever your coverage decreases under this Plan, you are eligible to convert
the amount of coverage you are losing to an individual non-term life insurance
policy through MetLife, Inc. without proof of insurability. You must apply
within 31 days of the date your Dow coverage decreases.

        The cost of this individual coverage will probably be significantly
higher than your group plan. Although not required, providing proof of
insurability may help reduce your cost.

        Contact the MetLife Conversion Group at 1-800-MET-LIFE or 1-800-638-5433
if you are interested in converting your policy to an individual plan.

RETIREE OPTIONAL LIFE INSURANCE PLAN

Pre-65 Optional Coverage

Eligibility

If you are a Retiree and were enrolled in The Dow Chemical Company Employee-Paid
Life Insurance Plan ("active employee plan") available to active Salaried
Employees and certain Bargained for Employees on the day preceding your
Retirement, you are eligible for Pre-65 Optional Coverage; provided, that with
respect to Retired Bargained-for Employees, the applicable collective bargining
agreement must provide that you are eligible for coverage under the Plan If you
were not enrolled in the active employee plan on the day preceding your
Retirement, you still may be eligible if you are a Retiree and provide proof of
insurability.

        If you do not meet the above eligibility criteria, check the Plan
Document for additional eligible retiree populations.

        The Plan Administrator determines eligibility. The Plan Administrator is
a fiduciary to the Plan and has the full discretion to interpret the provisions
of the Plan and to make findings of fact. Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.

        If you want to file a Claim for a Determination of Eligibility because
you are not sure whether you are eligible to participate in the Plan or have
been told that you are not, see the Claims Procedures Appendix of this SPD.

144

--------------------------------------------------------------------------------

Enrollment

If you were previously enrolled for Employee-Paid Life Insurance as an active
Employee, you may complete an enrollment form upon Retirement, with coverage
effective immediately under the Pre-65 Optional Coverage. You must complete an
enrollment form and return it to the Retiree Service Center within 31 days of
your Retirement. Failure to return the form within 31 days of your Retirement
will result in waiver of your coverage.

        If you were not previously enrolled, you must provide proof of
insurability. This proof may require a physical examination, at your expense.

        You may decrease or cancel your coverage at any time by completing a new
enrollment card and returning it to the Retiree Service Center office.

        If you wish to enroll at a later date or increase your coverage amount,
proof of insurability will be required.

Coverage Levels and Costs

You may purchase coverage equal to either 1/2x or 1x your base annual salary at
Retirement, rounded up to the next $1,000, if you were previously enrolled for
at least that amount of coverage as an active employee. Premiums are subject to
change. If your premiums are not automatically deducted from payments from the
Dow Employees' Pension Plan ("DEPP") or the Union Carbide Employees' Pension
Plan ("UCEPP"), you must pay your premium within 31 days of your bill. If your
payment is not postmarked within 31 days of your bill, your coverage will be
canceled.

        If you were previously enrolled for a lesser amount, proof of
insurability will be required. In any case, the maximum coverage available is
1x, rounded up to the next $1,000.

Ending Coverage

Coverage automatically ends at the end of the month in which you reach age 65,
as long as you continue to pay the required premiums until age 65. Coverage ends
earlier than age 65 if you cancel coverage or fail to pay the required premiums.

1X SPLIT DOLLAR EQUIVALENT COVERAGE

Eligibility

Retired Split Dollar Participants are eligibile for 1x Split Dollar Equivalent
Coverage if they elected to purchase the 1x Employee-paid or Retiree-paid split
dollar replacement coverage ("1x Split Dollar Equivalent Coverage") at the time
it was offered to them when their split dollar agreements were terminated, and
they continue to pay the premiums for that coverage. For the definition of
"Retired Split Dollar Participants" see the section entitled Special Rules for
Retired Split Dollar Participants under the Retiree Company-Paid Life Insurance
Plan part of this SPD.

        The Plan Administrator determines eligibility. The Plan Administrator is
a fiduciary to the Plan and has the full discretion to interpret the provisions
of the Plan and to make findings of fact. Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.

        If you want to file a Claim for a Determination of Eligibility because
you are not sure whether you are eligible to participate in the Plan or have
been told that you are not, see the Claims Procedures Appendix of this SPD.

Enrollment

If you are a Retired Split Dollar Participant who was an active Employee at the
time your split dollar agreement was terminated, and you are paying premiums for
the 1x Split Dollar Equivalent Coverage, you are required to submit an
enrollment form at the time you Retire if you wish to continue the 1x Split
Dollar Equivalent Coverage as a Retiree. Failure to return the form within
31 days of your Retirement will result in automatic enrollment in the 1x Split
Dollar Equivalent Coverage. If you waived the 1x Split Dollar Equivalent
Coverage at the time your split dollar agreement was terminated, or if such
coverage was waived or cancelled after your split dollar agreement was
terminated, you may not subsequently enroll for such coverage at any time.

Costs

Premiums are subject to change. If your premiums are not automatically deducted
from payments from the Dow Employees' Pension Plan ("DEPP") or the Union Carbide
Employees' Pension Plan ("UCEPP"), you must pay your premium within 31 days of
your bill. If your payment is not postmarked within 31 days of your bill, your
coverage will be canceled.

Coverage Levels

Coverage is 1x of your final annual salary rounded up to the next $1,000.

145

--------------------------------------------------------------------------------

Ending Coverage

1x Split Dollar Equivalent Coverage continues until death, as long as the
Retired Split Dollar Participant continues to pay the required premiums.
Coverage ends if you cancel coverage or fail to pay the required premiums.

Other Provisions That Apply to Retiree Optional Life Insurance Plan

The following provisions apply to both the Pre-65 Optional Coverage and the 1x
Split Dollar Equivalent Coverage components of the Retiree Optional Life
Insurance Plan.

Naming Your Beneficiary

You designate your beneficiary when you Retire by completing the beneficiary
designation section of your enrollment card. If you wish to name more than one
beneficiary, you must also indicate the percentage of your benefit that each
beneficiary is to receive.

        If you do not name a beneficiary, your Retiree Optional Life Insurance
benefit will be paid to the beneficiary you designated when you were an active
Employee under the Employee-Paid Life Insurance Plan. If you did not designate a
beneficiary under the Employee-Paid Life Insurance Plan, then the Retiree
Optional Life Insurance benefit will be paid to the beneficiary you designated
under the Retiree Company-Paid Life Insurance Plan. If you did not name a
beneficiary under the Retiree Company-Paid Life Insurance Plan, your Retiree
Optional Life Insurance benefit will be paid to the beneficiary you designated
under the active employee Company-Paid Life Insurance Plan. If you did not name
a beneficiary under the active employee Company-Paid Life Insurance Plan, the
default beneficiary designation is your estate. Your failure to designate a
beneficiary may delay the payment of funds.

        If you wish to change your beneficiary designation, complete a new
beneficiary form, available from your Retiree Service Center office. A life
event (such as Marriage/Domestic Partnership, divorce/termination of Domestic
Partnership, etc.) may signal a need to change your beneficiary. Beneficiary
changes are not effective until the date received by the Retiree Service Center.

Benefit Payment

In the event of your death, your beneficiary should contact the Retiree Service
Center. A certified death certificate must be provided to MetLife to disburse
the life insurance proceeds. See Claims Procedures Appendix of this SPD. Several
benefit payment options may be available including lump sum payment, money
market fund, guaranteed interest and others. The Retiree Service Center staff
will inform your beneficiary of the selections available. Contact the Retiree
Service Center at 1-800-344-0661. MetLife can also answer questions regarding
payment options.

Accelerated Benefit Option (ABO)

Under the Accelerated Benefit Option, if you have been diagnosed as having a
terminal illness, you may receive a portion of your Retiree Company-Paid Life
Insurance and Retiree Optional Life Insurance benefits before death. Having
access to life proceeds at this important time could help ease financial and
emotional burdens. In order to use ABO, you must be covered for at least $10,000
from your Retiree Company-Paid Life Insurance and/or Retiree Optional Life
Insurance. You may receive an accelerated benefit of up to 50 percent (minimum
$5,000 and maximum $250,000) of your Retiree Company-Paid Life Insurance and/or
Retiree Optional Life Insurance if, as a result of an injury or sickness you are
diagnosed as terminally ill, with six months or less to live, and from which
there is no reasonable prospect of recovery. A claim form can be obtained from
the Retiree Service Center and must be completed and returned for evaluation and
approval by MetLife.

Funding

The Plan is funded by an insurance policy underwritten by Metropolitan Life
Insurance Company ("MetLife").

        Retirees pay the entire premium for coverage. The benefits under the
Retiree Optional Life Insurance Plan and the Retiree Dependent Life Insurance
Plan are not combined for experience with the other insurance coverages.
Favorable experience under this insurance coverage in a particular year may
offset unfavorable experience in prior years. It is not anticipated that there
will be any future dividends declared for the Retiree Optional Life Insurance
Plan and the Retiree Dependent Life Insurance Plan based on the manner in which
the insurer has determined the premium rates.

Joint Insurance Arrangement

Dorinco Reinsurance Company (Dorinco) and MetLife have entered into an
arrangement that has been approved by the U.S. Department of Labor in DOL
Opinion Letter 97-24A. Under this arrangement, MetLife has or will write the
coverage for the Plan, and Dorinco will assume a percentage of the risk. Under
the insurance arrangement between MetLife and Dorinco, MetLife and Dorinco will
each be liable to pay the agreed upon percentage of each death benefit claim in
respect of a Plan Participant. When a claim for benefits is approved, Dorinco
will transfer its percentage of each death benefit claim to Metropolitan.
MetLife will then pay the full amount of the claim. If MetLife is financially
unable to pay the portion of the

146

--------------------------------------------------------------------------------

claim, Dorinco will be obligated to pay the full amount of the claim directly.
Similarly, if Dorinco is financially unable to pay its designated percentage of
a particular claim, MetLife will be obligated to pay the entire amount of the
claim. Neither MetLife nor Dorinco will charge the Plan any administrative fees,
commissions or other consideration as a result of the participation of Dorinco.

Your Rights

You have certain rights under the Retiree Optional Life Insurance Plan and are
entitled to certain information by law. Be sure to review the Filing a Claim
section, Appealing a Denial of Claims section, Fraud Against the Plan section,
Grievance Procedure section, Your Legal Rights section, Welfare Benefits
section, Company's Right to Amend, Modify, and Terminate the Plans section,
Disposition of Plan Assets if the Plan is Terminated section, For More
Information section, Important Note section and ERISA Information section at the
end of this SPD.

Converting to an Individual Policy

You may convert to an individual non-term policy through, with no proof of
insurability required, if you apply within 31 days of loss of coverage. The cost
of this individual coverage will probably be significantly higher than your
group plan premium. Although not required, providing proof of insurability may
help reduce your cost.

        Contact the MetLife Conversion Group at 1-800-MET-LIFE or 1-800-638-5433
if you are interested in converting your policy to an individual plan.

RETIREE DEPENDENT LIFE INSURANCE PLAN

Eligibility

If you are a Retiree and were enrolled in The Dow Chemical Company Dependent
Life Insurance Plan available to active Salaried Employees and certain Bargained
for Employees on the day preceding your Retirement, you are eligible for
continued coverage for your Spouse of Record/Domestic Partner of Record and/or
dependent children through the Dependent Life Insurance Plan; provided, that
with respect to Retired Bargained For Employees, the applicable bargaining
agreement must also provide that you are eligible for coverage under this Plan.

        If you are a retired Employee of Union Carbide or a Participating
Employer that is a wholly-owned subsidiary of Union Carbide, and were enrolled
in The Dow Chemical Company Dependent Life Insurance Plan available to active
Salaried Employees and certain Bargained for Employees on the day preceding your
retirement from Union Carbide or its subsidiary, you are eligible for continued
coverage for your Spouse of Record/Domestic Partner of Record and/or dependent
children through the Dependent Life Insurance Plan; provided that with respect
to retired Bargained-For Employees, the applicable bargaining agreement provides
that you are eligible for coverage under this Plan.

        If your Spouse of Record/Domestic Partner of Record is eligible to
participate in any dependent life insurance plan sponsored by a Participating
Employer, either as a Dow Employee or Retiree, each of you may insure the other
but only one of you may enroll for coverage for your dependent children. Double
coverage is not allowed.

        If you do not meet the above eligibility criteria, check the Plan
Document for additional eligible retiree populations.

        The Plan Administrator determines eligibility. The Plan Administrator is
a fiduciary to the Plan and has the full discretion to interpret the provisions
of the Plan and to make findings of fact. Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.

        If you want to file a Claim for a Determination of Eligibility because
you are not sure whether you are eligible to participate in the Plan or have
been told that you are not, see the Claims Procedures Appendix of this SPD.

Dependent Eligibility

You may purchase coverage on the life of your Spouse of Record/Domestic Partner
of Record and/or the life of your Dependent child or Dependent children. A
Dependent child is defined as a child that is principally supported by you, is
at least 15 days of age, and is:

•A natural or legally adopted child;

•A child of your Spouse or Domestic Partner permanently residing in your
household; or

•A child for whom you or your Spouse of Record/Domestic Partner of Record are
the legal guardian, supported solely by you and permanently residing in your
household.

Generally, a child is NOT a Dependent if he or she is:

•Married. Coverage as a Dependent child ends on the date of Marriage/Domestic
Partnership and may not be reinstated even if the Marriage/Domestic Partnership
is terminated.

147

--------------------------------------------------------------------------------

•Age 25 years or older, unless the dependent relationship continues because of a
physical or mental handicapping condition. Contact your Retiree Service Center
office if this applies to you.

•Employed full-time.

•Already covered as a dependent of another Dow Employee or Dow Retiree.

        A Dependent Spouse, Domestic Partner, or child is not eligible if he or
she resides outside the United States and Canada, or is in the military.

Enrollment

If you were previously enrolled for Dependent Life Insurance, complete the
Dependent Life Insurance section of the Retiree enrollment form. Your
continuation coverage will be effective immediately. You must complete the
enrollment form and return it to the Retiree Service Center within 31 days of
your Retirement. Failure to return the form within 31 days of your Retirement
will result in waiver of coverage.

        If you waive coverage when you Retire, you waive all future rights to
participate in the Retiree Dependent Life Insurance Plan.

Coverage Levels

Spouse of Record/Domestic Partner of Record:    If your Spouse of
Record/Domestic Partner of Record was covered under your Dependent Life
Insurance Plan on the day preceding your Retirement, you may continue coverage
equal to $5,000.

Dependent Children:    For any Dependent child who was covered under your
Dependent Life Insurance Plan on the day preceding your Retirement, you may
continue coverage equal to $1,000, as long as he or she continues to meet
eligibility requirements.

Cost

You pay the premium for coverage. Your premium for Retiree Dependent Life
Insurance is based on the option that you select. The cost for coverage is
subject to change, according to Plan experience. Premiums are subject to change.
If your premiums are not automatically deducted from payments from the Dow
Employees' Pension Plan (DEPP) or the Union Carbide Employees' Pension Plan
("UCEPP"), you must pay your premium within 31 days of your bill. If your
payment is not postmarked within 31 days of your bill, your coverage will be
canceled.

Beneficiary Designation

You are the beneficiary of the Retiree Dependent Life Insurance Plan. This
cannot be changed.

Benefit Payment

In the event of the death of your Spouse of Record/Domestic Partner of Record or
Dependent child, contact the Retiree Service Center and present a certified copy
of your death certificate of your Dependent. See Claims Procedures Appendix of
this SPD. Your benefit will be paid in a lump sum.

Funding

Retirees pay the entire premium for coverage. The benefits under the Retiree
Optional Life Insurance Plan and the Retiree Dependent Life Insurance Plan are
not combined for experience with the other insurance coverages. Favorable
experience under this insurance coverage in a particular year may offset
unfavorable experience in prior years. It is not anticipated that there will be
any future dividends declared for the Retiree Optional Life Insurance Plan and
the Retiree Dependent Life Insurance Plan based on the manner in which the
insurer has determined the premium rates.

Joint Insurance Arrangement

Dorinco Reinsurance Company (Dorinco) and MetLife have entered into an
arrangement that has been approved by the U.S. Department of Labor in DOL
Opinion Letter 97-24A. Under this arrangement, MetLife has or will write the
coverage for the Plan, and Dorinco will assume a percentage of the risk. Under
the insurance arrangement between MetLife and Dorinco, MetLife and Dorinco will
each be liable to pay the agreed upon percentage of each death benefit claim in
respect of a Plan Participant. When a claim for benefits is approved, Dorinco
will transfer its percentage of each death benefit claim to MetLife. MetLife
will then pay the full amount of the claim. If MetLife is financially unable to
pay the portion of the claim, Dorinco will be obligated to pay the full amount
of the claim directly. Similarly, if Dorinco is financially unable to pay its
designated percentage of a particular claim, MetLife will be obligated to pay
the entire amount of the claim. Neither MetLife nor Dorinco will charge the Plan
any administrative fees, commissions or other consideration as a result of the
participation of Dorinco.

148

--------------------------------------------------------------------------------

Your Rights

You have certain rights under the Retiree Dependent Insurance Plan and are
entitled to certain information by law. Be sure to review the Filing a Claim
section, Appealing a Denial of Claims section, Fraud Against the Plan section,
Grievance Procedure section, Your Legal Rights section, Welfare Benefits
section, Company's Right to Amend, Modify, and Terminate the Plans section,
Disposition of Plan Assets if the Plan is Terminated section, For More
Information section, Important Note section and ERISA Information section at the
end of this SPD.

Ending Coverage

You may choose to cancel your coverage at any time by completing a new
enrollment form and returning it to your Retiree Service Center office.
Otherwise, coverage ends:

•In the event of your death.

•For your Spouse of Record/Domestic Partner of Record or Dependent child, when
he or she is no longer eligible according to the terms of the Plan. In this
case, complete a new enrollment form in order to receive a reduction in your
monthly premium.

Converting to an Individual Policy

If your Spouse of Record/Domestic Partner of Record or Dependent child loses
coverage because of your death or because he or she no longer meets eligibility
requirements, the coverage may be converted to an individual non-term policy
through MetLife, Inc.. (In the case of minor children, the parent or legal
guardian may act on their behalf.)

        Application must be made within 31 days of the loss of coverage; no
proof of insurability is required. The cost of this individual coverage will be
significantly higher than your group plan premium. Although not required,
providing proof of insurability may help reduce your cost.

        Contact the MetLife Life Conversion Group at 1-800-MET-LIFE or
1-800-638-5433 if you are interested in converting your policy to an individual
plan.

Filing a Claim

See Claims Procedures Appendix of this SPD.

Appealing a Denial of Claim

See Claims Procedures Appendix of this SPD.

Fraud Against the Plan

Any Plan Participant who intentionally misrepresents information to the Plan or
knowingly misinforms, deceives or misleads the Plan or knowingly withholds
relevant information may have his/her coverage cancelled retroactively to the
date deemed appropriate by the Plan Administrator. Further, such Plan
Participant may be required to reimburse the Plan for Claims paid by the Plan.
The employer may determine that termination of employment is appropriate and the
employer and/or the Plan may choose to puruse civil and/or criminal action. The
Plan Administrator may determine that the Participant is no longer eligible for
coverage under the Plan because of his or her actions.

Grievance Procedure

If you want to appeal the denial of a claim for benefits, see Claims Procedures
Appendix of this SPD.

        If you feel that anyone is discriminating against you for exercising
your rights under these Plans, or if you feel that someone has interfered with
the attainment of any right to which you feel you are entitled under these
Plans, or if you you feel that the Plan Administrator has denied you any right
you feel that you have under these Plans, you must notify the Plan Administrator
(listed in the "ERISA Information" section of this SPD) in writing within
90 days of the date of the alleged wrongdoing. The Plan Administrator will
investigate the allegation and respond to you in writing within 120 days. If the
Plan Administrator determines that your allegation has merit, the Plan
Administrator will either correct the wrong (if it was the Plan which did the
wrong), or will make a recommendation to the Plan Sponsor or Participating
Employer if any of them have been alleged to be responsible for the wrongdoing.
If the Plan Administrator determines that your allegation is without merit, you
may appeal the Plan Administrator's decision. You must submit written notice of
your appeal to the Plan Administrator within 60 days of receipt of the Plan
Administrator's decision. Your appeal will be reviewed and you will receive a
written response within 60 days, unless special circumstances require an
extension of time. (The Plan Administrator will give you written notice and
reason for the extension.) In no event should the decision take longer than
120 days after receipt of your appeal. If you are not satisfied with the Plan
Administrator's response to your appeal, you may file suit in court. If you
file a lawsuit, you must do so within 120 days from the date of the Plan
Administrator's written response

149

--------------------------------------------------------------------------------

to your appeal. Failure to file a lawsuit within the 120 day period will result
in your waiver of your right to file a lawsuit.

Your Legal Rights

When you are a Participant in the Retiree Company-Paid, Retiree Optional or
Retiree Dependent Life Insurance Plans, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (ERISA).
This law requires that all Plan Participants must be able to:

•Examine, without charge, at the Plan Administrator's office and at other
specified locations, the Plan Documents and the latest annual reports filed with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Pension and Welfare Benefit Administration.

•Obtain, upon written request to the Plan Administrator, copies of the Plan
Documents and Summary Plan Descriptions. The Administrator may charge a
reasonable fee for the copies.

•Receive a summary of each Plan's annual financial report. The Plan
Administrator is required by law to furnish each Participant with a copy of this
summary annual report.

        In addition to creating rights for you and all other Plan Participants,
ERISA imposes duties on the people who are responsible for operating an employee
benefit plan. The people who operate the Plans, called "fiduciaries" of the
Plans, have a duty to act prudently and in the interest of you and other Plan
Participants and beneficiaries.

        No one, including your employer or any other person, may discharge you
or otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit, or from exercising your rights under ERISA. If you have a claim
for benefits that is denied or ignored, in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules.

        Under ERISA, there are steps you can take to enforce the legal rights
described above. For instance, if you request materials from one of the Plans
and do not receive them within 30 days, you may file suit in a federal court. In
such a case, the court may require the Plan Administrator to provide the
materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of reasons beyond the control of the
Administrator. If you have a claim for benefits which is denied or ignored, in
whole or in part, you must file a written appeal within the time period
specified in the Plan's Claims Procedures. Failure to comply with the Plan's
claims procedures may significantly jeopardize your rights to benefits. If you
are not satisfied with the final appellate decision, you may file suit in
Federal court. If you file a lawsuit, you must do so within 120 days from the
date of the Claims Administrator's or the Plan Administrator's final written
decision (or the deadline the Claims Administrator or Plan Administrator had to
notify you of a decision). Failure to file a lawsuit within the 120 day period
will result in your waiver of your right to file a lawsuit. The court will
decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

        If it should happen that plan fiduciaries misuse one of the Plan's
money, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a Federal court. If you file a lawsuit, you must do so within
120 days from the date of the alleged misuse. Failure to file a lawsuit within
the 120 day period will result in your waiver of your right to file a lawsuit.

        If you feel that anyone is discriminating against you for exercising
your rights under this benefit plan, or if you feel that someone has interfered
with the attainment of any right to which you feel you are entitled under any of
the Plans, you must notify the Plan Administrator listed in the "ERISA
Information" section of this SPD in writing within 120 days of the date of the
alleged wrongdoing. The Plan Administrator will investigate the allegation and
respond to you in writing within 120 days. If the Plan Administrator determines
that your allegation has merit, the Plan Administrator will either correct the
wrong, if it was the Plan which did the wrong, or will make a recommendation to
the Plan Sponsor or Participating Employer if any of them have been alleged to
be responsible for the wrongdoing. If the Plan Administrator determines that
your allegation is without merit, you may appeal the Plan Administrator's
decision. You must submit written notice of your appeal to the Plan
Administrator within 60 days of receipt of the Plan Administrator's decision.
Your appeal will be reviewed and you will receive a written response within
60 days. If you are not satisfied with the Plan Administrator's response to your
appeal, you may file suit in Federal court. If you file a lawsuit, you must do
so within 120 days from the date of the Plan Administrator's written response to
your appeal. Failure to file a lawsuit within the 120 day period will result in
your waiver of your right to file a lawsuit.

        If you have any questions about the Program, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest Office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W.,

150

--------------------------------------------------------------------------------

Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Pension and Welfare Benefits Administration.

Welfare Benefits

Welfare benefits, such as the Retiree Company-Paid Life Insurance Plan, Retiree
Optional Life Insurance Plan and Retiree Dependent Life Insurance Plan, are not
required to be guaranteed by a government agency.

The Company's Right to Amend, Modify, and Terminate the Plans

The Company reserves the right to amend, modify or terminate the Retiree
Company-Paid Life Insurance Plan, Retiree Optional Life Insurance Plan and
Retiree Dependent Life Insurance Plan at any time at its sole discretion.
Amendments, modifications, or termination of the any of the Plans that have a
financial impact of U.S. $10 million or more to The Dow Chemical Company
(Company) in any single year require the approval of the Board of Directors of
the Company or any committee of the Company that the Board may authorize to act
on its behalf. Amendments, modifications, or termination of any of the Plans
that have a financial impact of less than U.S. $10 million to the Company in any
single year must be signed by the President or a Vice President of the Company
and reviewed by the applicable Plan Administrator and an attorney in the
Company's Legal Department. Certain modifications or amendments of the Plans
which the Company deems necessary or appropriate to conform the Plans to, or
satisfy the conditions of, any law, governmental regulation or ruling, and to
permit the Plans to meet the requirements of the Internal Revenue Code may be
made retroactively if necessary. Other amendments or modifications may also be
made retroactively effective.

Disposition of Plan Assets if the Plans are Terminated

The Company may terminate any of the Plans at any time at its sole discretion.
If the Company terminates a Plan, the assets of the Plan, if any, shall not be
used by the Company, but may be used in any of the following ways:

1)to provide benefits for Participants in accordance with the Plan, and/or

2)to pay third parties to provide such benefits, and/or

3)to pay expenses of the Plan and/or the Trust holding the Plan's assets, and/or

4)to provide cash for Participants, as long as the cash is not provided
disproportionately to officers, shareholders, or Highly Compensated Employees.

For More Information

If you have questions, contact the Retiree Service Center, The Dow Chemical
Company, Employee Development Center, Midland, Michigan 48674; Phone
(800) 344-0661.

Important Note

        This booklet is the summary plan description (SPD) for The Dow Chemical
Company Group Life Insurance Program's Retiree Company-Paid Life Insurance Plan,
The Dow Chemical Company Employee Paid and Dependent Life Insurance Program's
Retiree Optional Life Insurance Plan, and The Dow Chemical Company Employee Paid
and Dependent Life Insurance Program's Retiree Dependent Life Insurance Plan.
However, it is not all-inclusive and it is not intended to take the place of
each Plan's legal documents. In case of conflict between this SPD and the
applicable Plan Document, the applicable Plan Document will govern.

        The Plan Administrator and the Claims Administrator are Plan
fiduciaries. The Plan Administrator has the full and complete discretion to
interpret and construe all of the provisions of the Plans for all purposes
except to make Claims for Plan Benefits determinations, which discretion is
reserved for the Claims Administrator, and such interpretation shall be final,
conclusive and binding. The Plan Administrator also has the full and complete
discretion to make findings of fact for all purposes except to make Claims for
Plan Benefits determinations, which discretion is reserved for the Claims
Administrator, and the Plan Administrator has the full authority to apply those
findings of fact to the provisions of the Plans. All findings of fact made by
the Plan Administrators shall be final, conclusive and binding. The Plan
Administrator has the full and complete discretion to decide whether or not it
is making a Claims for Plan Benefits determination. For a detailed description
of the Plan Administrator's authority, see the applicable Plan Document.

        For the purpose of making Claims for Plan Benefits determinations, the
Claims Administrator has the full and complete discretion to interpret and
construe the provisions of the Plans, and such interpretation shall be final,
conclusive and binding. For the purpose of making Claims for Plan Benefits
determinations, the Claims Administrator also has the full and complete
discretion to make findings of fact and to apply those findings of fact to the
provisions of the Plans. All findings of fact made by the Claims Administrator
shall be final, conclusive and binding. For a detailed description of the Claims
Administrator's authority, see the applicable Plan Document.

151

--------------------------------------------------------------------------------



ERISA INFORMATION
The Dow Chemical Company Group Life Insurance Program's
Retiree Company-Paid Life Insurance Plan
(A Welfare Benefit Plan)

Plan Sponsor:   The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
Employer Identification Number:
 
38-1285128
Plan Number:
 
507
Group Policy Number:
 
11700-G
Plan Administrator and Fiduciary:
 
The Dow Chemical Company
Employee Development Center
Employee Development Center
Midland, MI 48674
1-877-623-8079
To Apply For A Benefit Contact:
 
See Claims Procedures Appendix to this SPD
To Appeal A Benefit Determination, File with:
 
See Claims Procedures Appendix to this SPD
To Serve Legal Process, File With:
 
General Counsel
The Dow Chemical Company
c/o HR Legal Department
2030 Dow Center
Midland, MI 48674
Claims Administrator and Fiduciary:
 
Metropolitan Life Insurance Company administers claims under a group policy
issued to The Dow Chemical Company
  
Metropolitan Life
Group Life Claims
Onedia County Industrial Park
Utica, NY 13504-6115
Plan Year:
 
The Plan's fiscal records are kept on a plan year beginning January 1 and ending
December 31.
Funding:
 
Except for Plan Option I, the Participating Employers pay the entire premium for
the Plan. For Plan Option I, the Retiree and the Participating Employer share
the premiums. Benefits are funded through a group insurance contract with
Metropolitan Life Insurance Company. The assets of the Plans may be used at the
discretion of the Plan Administrator to pay for any benefits provided under the
Plans, as the Plans may be amended from time to time, as well as to pay for any
expenses of the Plans. Such expenses may include, and are not limited to,
consulting fees, actuarial fees, attorney's fees, third party administrator
fees, and other administrative expenses.

152

--------------------------------------------------------------------------------


ERISA Information
The Dow Chemical Company
Employee Paid and Dependent Life Insurance Program's
Retiree Optional Life Insurance Plan
(Welfare Benefit Plans)


Plan Sponsor:   The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
Employer Identification Number:
 
38-1285128
Plan Number:
 
515
Group Policy Number:
 
11700-G
Plan Administrator and Fiduciary:
 
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
To Apply For A Benefit:
 
See Claims Procedures Appendix to this SPD
To Appeal A Benefit Determination:
 
See Claims Procedures Appendix to this SPD
To Serve Legal Process, File With:
 
General Counsel
The Dow Chemical Company
c/o HR Legal Department
2030 Dow Center
Midland, MI 48674
Claims Administrator and Fiduciary:
 
Metropolitan Life Insurance Company administers claims under a group policy
issued to The Dow Chemical Company.
 
 
Metropolitan Life Insurance Company
Group Life Claims
Onedia County Industrial Park
Utica, NY 13504-6115
Plan Year:
 
The Plan's fiscal records are kept on a plan year beginning January 1 and ending
December 31.
Funding:
 
Retirees pay the entire premium for the Plan. Benefits are funded through a
group insurance contract with Metropolitan Life Insurance Company. The assets of
the Plan may be used at the discretion of the Plan Administrator to pay for any
benefits provided under the Plan, as the Plan may be amended from time to time,
as well as to pay for any expenses of the Plan. Such expenses may include, and
are not limited to, consulting fees, actuarial fees, attorneys fees, third party
administrator fees, and other administrative expenses.
 
 
 


153

--------------------------------------------------------------------------------


Joint Insurance Arrangement:
 
Dorinco and MetLife have entered an arrangement approved by the U.S. Department
of Labor (DOL Advisory Opinion Letter 97-24A) in which if MetLife is insolvent,
the entire life insurance benefit will be paid by Dorinco. If Dorinco is
insolvent, the entire life insurance benefit will be paid by Metropolitan.
 
 
Dorinco's address is:
    Dorinco Reinsurance Company
    1320 Waldo Avenue
    Dorinco Building
    Midland, MI 48642

154

--------------------------------------------------------------------------------

ERISA Information
The Dow Chemical Company
Employee Paid and Dependent Life Insurance Program's
Retiree Dependent Life Insurance Plan
(Welfare Benefit Plans)

Plan Sponsor:   The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-800-336-4456
Employer Identification Number:
 
38-1285128
Plan Number:
 
515
Group Policy Number:
 
11700-G
Plan Administrator and Fiduciary:
 
The Dow Chemical Company
Employee Development Center
Employee Development Center
Midland, MI 48674
1-877-623-8079
To Apply For A Benefit:
 
See Claims Procedures Appendix to this SPD
To Appeal A Benefit Determination:
 
See Claims Procedures Appendix to this SPD
To Serve Legal Process, File With:
 
General Counsel
The Dow Chemical Company
c/o HR Legal Department
2030 Dow Center
Midland, MI 48674
Claims Administrator and Fiduciary:
 
Metropolitan Life Insurance Company administers claims under a group policy
issued to The Dow Chemical Company.
  
Metropolitan Life Insurance Company
Group Life Claims
Onedia County Industrial Park
Utica, NY 13504-6115
Plan Year:
 
The Plan's fiscal records are kept on a plan year beginning January 1 and ending
December 31.
Funding:
 
Retirees pay the entire premium for the Plan. Benefits are funded through a
group insurance contract with Metropolitan Life Insurance Company. The assets of
the Plan may be used at the discretion of the Plan Administrator to pay for any
benefits provided under the Plan, as the Plan may be amended from time to time,
as well as to pay for any expenses of the Plan. Such expenses may include, and
are not limited to, consulting fees, actuarial fees, attorneys fees, third party
administrator fees, and other administrative expenses.
Joint Insurance Arrangement:
 
Dorinco and MetLife have entered an arrangement approved by the U.S. Department
of Labor (DOL Advisory Opinion Letter 97-24A) in which if MetLife is insolvent,
the entire life insurance benefit will be paid by Dorinco. If Dorinco is
insolvent, the entire life insurance benefit will be paid by Metropolitan.

155

--------------------------------------------------------------------------------



Dorinco's address is:
    Dorinco Reinsurance Company
    1320 Waldo Avenue
    Dorinco Building
    Midland, MI 48642

CLAIMS PROCEDURES APPENDIX

Summary Plan Descriptions of the life insurance plans sponsored by
The Dow Chemical Company

You Must File a Claim in Accordance with These Claims Procedures

A "Claim" is a written request by a claimant for a Plan benefit or an
Eligibility Determination. There are two kinds of Claims:

A Claim for Plan Benefits is a request for benefits covered under the Plan.

An Eligibility Determination is a kind of Claim. It is a request for a
determination as to whether a claimant is eligible to be a Participant or
covered Dependent under the Plan.

        You must follow the claims procedures for either CLAIMS FOR PLAN
BENEFITS or CLAIMS FOR AN ELIGIBILITY DETERMINATION, whichever applies to your
situation. See page 26 for the procedures for CLAIMS FOR PLAN BENEFITS. See page
26 for procedures for CLAIMS FOR ELIGIBILITY DETERMINATIONS.

Who Will Decide Whether to Approve or Deny My Claim?

The Dow Chemical Company will approve or deny a Claim for an Eligibility
Determination. The initial determination is made by the Dow Benefit Center. If
you appeal, the appellate decision is made by the Director of Global Benefits.

        MetLife will approve or deny a Claim for Plan Benefits. MetLife is the
Claims Administrator for both the initial determination and (if there is an
appeal), the appellate determination.

An Authorized Representative May Act on Your Behalf

An Authorized Representative may submit a Claim on behalf of a Plan Participant.
The Plan will recognize a person as a Plan Participant's "Authorized
Representative" if such person submits a notarized writing signed by the
Participant stating that the Authorized Representative is authorized to act on
behalf of such Participant. A court order stating that a person is authorized to
submit Claims on behalf of a Participant will also be recognized by the Plan.

Authority of the Administrators and Your Rights Under ERISA

The Administrators have the full, complete, and final discretion to interpret
the provisions of the Plan and to make findings of fact in order to carry out
their respective Claims decision-making responsibilities.

        Interpretations and claims decisions by the Administrators are final and
binding on Participants. If you are not satisfied with an Administrator's final
appellate decision, you may file a civil action against the Plan under s. 502 of
the Employee Retirement Income Security Act (ERISA) in a federal court. If you
file a lawsuit, you must do so within 120 days from the date of the
Administrator's final written decision. Failure to file a lawsuit within the
120 day period will result in your waiver of your right to file a lawsuit.

CLAIMS FOR PLAN BENEFITS

Information Required In Order to Be a "Claim":

For Claims that are requests for Plan benefits, the claimant must complete a
MetLife claims form. Call the Retiree Service Center to obtain a
form 1-800/344-0661. In addition, you must attach a certified death certificate
(must be certified by the government authority, as exhibited by a "raised seal"
on the certificate). You may request assistance from the Dow Benefits Center
(1-989/636-9556) if you need help completing the MetLife claims form.

        Once you have completed the MetLife claims form, you must send it and
the certified death certificate to:

156

--------------------------------------------------------------------------------

Dow Benefits Center
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Administrator for the life insurance plans of The Dow Chemical
Company and certain of its subsidiaries.

        The Dow Benefits Center will review and sign your completed MetLife
claims form and forward the form and death certificate to:

Metropolitan Life Insurance Company
Group Life Claims
Oneida Country Industrial Park
Utica, NY 13504-6115
Attention: Claims Administrator for the life insurance plans of The Dow Chemical
Company and certain of its subsidiaries.

CLAIMS FOR DETERMINATION OF ELIGIBILITY

Information Required In Order to Be a "Claim":

For Claims that are requests for Eligibility Determinations, the Claims must be
in writing and contain the following information:

•State the name of the Employee, and also the name of the person (Employee,
Spouse of Record/Domestic Partner of Record, Dependent child, as applicable) for
whom the Eligibility Determination is being requested

•Name the benefit plan for which the Eligibility Determination is being
requested

•If the Eligibility Determination is for the Employee's Dependent, describe the
relationship for whom an Eligibility Determination is being requested to the
Employee (eg. Spouse of Record/Domestic Partner of Record, Dependent child,
etc.)

•Provide documentation of such relationship (eg. marriage certificate/statement
of Domestic Partnership, birth certificate, etc.)

Claims for Eligibility Determinations must be filed with:

Dow Benefits Center
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Administrator for the life insurance plans of The Dow Chemical
Company and certain of its subsidiaries. (Eligibility Determination)

INITIAL DETERMINATIONS

If you submit a Claim for Plan Benefits or a Claim for Eligibility Determination
to the applicable Administrator, the applicable Administrator will review your
Claim and you notify you of its decision to approve or deny your Claim. Such
notification will be provided to you in writing within a reasonable period, not
to exceed 90 days of the date you submitted your claim; except that under
special circumstances, the Administrator may have up to an additional 90 days to
provide you such written notification. If the Administrator needs such an
extension, it will notify you prior to the expiration of the initial 90 day
period, state the reason why such an extension is needed, and indicate when it
will make its determination. If the applicable Administrator denies the Claim,
the written notification of the Claims decision will state the reason(s) why the
Claim was denied and refer to the pertinent Plan provision(s). If the Claim was
denied because you did not file a complete Claim or because the Administrator
needed additional information, the Claims decision will state that as the reason
for denying the Claim and will explain why such information was necessary.

157

--------------------------------------------------------------------------------

APPEALING THE INITIAL DETERMINATION

If the applicable Administrator has denied your Claim for Plan Benefits or Claim
for Eligibility Determination, you may appeal the decision. If you appeal the
Administrator's decision, you must do so in writing within 60 days of receipt of
the Administrator's determination, assuming that there are no extenuating
circumstances, as determined by the applicable Administrator. Your written
appeal must include the following information:

•Name of Employee

•Name of Dependent or beneficiary, if the Dependent or beneficiary is the person
who is appealing the Administrator's decision

•Name of the benefit Plan

•Reference to the Initial Determination

•Explain reason why you are appealing the Initial Determination

Send appeals of Eligibility Determinations to:

Director of Global Benefits
The Dow Chemical Company
2020 Dow Center
Midland, MI 48674
Attention: Administrator for the life insurance plans of The Dow Chemical
Company and certain of its subsidiaries. (Appeal of Eligibility Determination)

Send appeals of benefit denials to:

Metropolitan Life Insurance Company
Group Life Claims
Oneida County Industrial Park
Utica, NY 13504-6115
Attention: Claims Administrator for the life insurance plans of The Dow Chemical
Company and certain of its subsidiaries. (Appellate Review)

        You may submit any additional information to the applicable
Administrator when you submit your request for appeal. You may also request that
the Administrator provide you copies of documents, records and other information
that is relevant to your Claim, as determined by the applicable Administrator
under applicable federal regulations. Your request must be in writing. Such
information will be provided at no cost to you.

        After the applicable Administrator receives your written request to
appeal the initial determination, the Administrator will review your Claim.
Deference will not be given to the initial adverse decision, and the appellate
reviewer will look at the Claim anew. The person who will review your appeal
will not be the same person as the person who made the initial decision to deny
the Claim. In addition, the person who is reviewing the appeal will not be a
subordinate who reports to the person who made the initial decision to deny the
Claim. The Administrator will notify you in writing of its final decision. Such
notification will be provided within a reasonable period, not to exceed 60 days
of the written request for appellate review, except that under special
circumstances, the Administrator may have up to an additional 60 days to provide
written notification of the final decision. If the Administrator needs such an
extension, it will notify you prior to the expiration of the initial 60 day
period, state the reason why such an extension is needed, and indicate when it
will make its determination. If the Administrator determines that it does not
have sufficient information to make a decision on the Claim prior to the
expiration of the initial 60 day period, it will notify you. It will describe
any additional material or information necessary to submit to the Plan, and
provide you with the deadline for submitting such information. The initial
60 day time period for the Administrator to make a final written decision, plus
the 60 day extension period (if applicable) are tolled from the date the
notification of insufficiency is sent to you until the date on which it receives
your response. ("Tolled" means the "clock or time is stopped or suspended". In
other words, the deadline for the Administrator to make its decision is "put on
hold" until it receives the requested information). The tolling period ends when
the Administrator receives your response, regardless of the adequacy of your
response.

        If the Administrator has determined to that its final decision is to
deny your Claim, the written notification of the decision will state the
reason(s) for the denial and refer to the pertinent Plan provision(s).

158

--------------------------------------------------------------------------------



QuickLinks


The Dow Chemical Company Group Life Insurance Program's Retiree Life Insurance
Plans for Salaried Retirees and Retirees of Certain Hourly Groups Summary Plan
Description for
ERISA Information The Dow Chemical Company Employee Paid and Dependent Life
Insurance Program's Retiree Optional Life Insurance Plan (Welfare Benefit Plans)
